Citation Nr: 0907680	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active duty from August 1967 to September 
1971 and from January 1973 to March 1974.  He died in 
December 2003 and the appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The appellant was scheduled for a hearing before a Veterans 
Law Judge at the RO, in January 2009, but failed to report 
and did not request that the hearing be rescheduled.  As 
such, the Board believes all due process requirements were 
met with regard to her hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in December 2003, and according to the 
available certificate of death, he died at home from sudden 
death associated with chronic hepatitis and pancreatitis.  At 
the time of his death, service connection was in effect for 
post-traumatic stress disorder, evaluated as 100 percent 
disabling since 1992.  

The appellant appears to contend that the Veteran's service-
connected post traumatic stress disorder caused or 
contributed to his death.

In a February 2005 signed statement, a VA certified trauma 
counselor said that she had treated the Veteran for chronic, 
severe post traumatic stress disorder, and that the presence 
of chronic, severe post traumatic stress disorder complicated 
other medical conditions that may be present and may 
contribute to the development of medical conditions.

In a May 2005 signed statement, Ronald V. Suárez, M.D., 
County Medical Examiner for Morris County, New Jersey, said 
that, on February 15, 2005, the Veteran's death certificate 
was amended to read as follows: "CONTRIBUTING FACTOR: Post-
traumatic stress syndrome".  A copy of the February 15, 2005 
Request for Correction or Addition to Original Record of 
Birth, Marriage or Death signed by Dr. Suárez is of record, 
and indicates that post-traumatic stress syndrome was to be 
added to Part II (the section listing other significant 
conditions that contributed to death but not related to the 
underlying cause).  To date, VA has been unable to obtain the 
Veteran's amended death certificate but has no reason to 
doubt that it was amended.

Thus, it appears that further development is required to 
address the appellant's contentions regarding the effect of 
the veteran's service-connected PTSD on the sudden death 
associated with chronic hepatitis and pancreatitis from which 
he died.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant 
appropriate notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.159(b) (2008), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Furthermore, appropriate notice 
to comply with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) must be accomplished.  

2.  In conjunction with the foregoing, the 
RO/AMC should invite the appellant to 
submit or identify any additional medical 
evidence in support of her claim, 
including submitting a copy of the amended 
death certificate.  Based upon her 
response, the RO/AMC should obtain copies 
of any pertinent treatment records from 
identified source(s). Thereafter, any 
additional medical evidence submitted or 
obtained should be associated with the 
claims folders.

3.	The RO/AMC should then refer the 
Veteran's claims files to a board of two 
physicians, preferably physicians who 
specialize in gastroenterology and 
psychiatry.  The physicians are to review 
the evidence of record, including the 
Veteran's service treatment records, 
together with his post service medical 
records, the December 2003 death 
certificate, Dr. Suárez's May 2005 
statement, and the February 2005 statement 
from the VA certified trauma counselor.

a.  The physicians are to then opine 
whether it is at least as likely as 
not, i.e., is there a 50-50- chance, 
that any etiological relationship 
exists between the Veteran's post 
traumatic stress disorder and his 
sudden death due to chronic hepatitis 
and pancreatitis?

b.  The physicians are to opine whether 
it is at least as likely as not that 
post traumatic stress disorder either 
caused or contributed substantially or 
materially to the Veteran's death.

c.  In rendering an opinion, the 
physicians are to address Dr. Suárez's 
May 2005 statement, and the February 
2005 statement from the VA trauma 
counselor.

d.  A rationale must be provided for 
all opinions expressed.  If the 
physicians are unable to give an 
opinion with respect to the questions 
presented without resorting to 
speculation, an explanation as to why 
should be provided. 

4.	Thereafter, the RO should readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
Veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the July 
2008 supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Finally, the Board takes this opportunity to note that both 
the RO and her representative have had difficulty contacting 
her.  Should this continue, the RO should consider contacting 
the financial institution to which her current benefits are 
deposited for a current address.  Additionally, the Board 
warns the appellant that, "[i]n the normal course of events, 
it is (her) burden ... to keep the VA apprised of (her) 
whereabouts[,]" and that "there is no burden on the part of 
the VA to turn up heaven and earth to find (her)." Hyson v. 
Brown, 5 Vet.App. 262, 265 (1993),  



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




